Citation Nr: 0942184	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ear injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 
1990 and from February 1991 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for the left 
ear injury, as well as for left eye injury, left index finger 
injury with numbness, and tendonitis of the neck.  The 
Veteran submitted a notice of disagreement for these four 
issues and a substantive appeal for the same four.  In a 
November 2008 rating decision, the RO granted service 
connection for corneal opacity (scar) left eye, status post 
trauma; left hand, middle finger numbness, claimed as left 
middle finger injury with numbness; and myofascial pain 
syndrome, claimed as tendonitis of the neck.  These full 
grants are considered complete relief for those issues on 
appeal; therefore, they are no longer before the Board. 

The Veteran testified before the undersigned at a travel 
board at the RO.  A transcript has been incorporated into the 
record.


FINDINGS OF FACT

The competent medical evidence does not show that there is a 
current diagnosis of a left ear disability, and in the 
alternative, even if the Veteran has the claimed disability, 
the competent evidence fails to show that it is related to 
any residuals of the in-service injury.  


CONCLUSION OF LAW

The Veteran's claimed left ear disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

A review of the Veteran's service treatment records finds a 
July 1988 entry for a complaint of drainage from ear.  The 
Veteran reported three days prior while working steel plates 
fell and struck him in the "pena" [sic] of the left ear.  
The Veteran felt water and saw clear fluid drain from the 
ear.  The Veteran packed the ear, felt ringing, and described 
his hearing as muffled.  The treatment report noted there was 
no LOC (loss of consciousness), N/V (nausea or vomiting), 
dizziness, history of concussion, or fractures of the skull.  
Upon objective examination, the examiner noted pain to 
palpitation, no deformities of the head, and tenderness 
around the left ear pinna.   The examiner observed no 
drainage, no inflammation, or redness.  Apparently the 
Veteran was also examined by a physician and received an 
audiogram.  The impression from the audiogram was of mild 
decrease in acuity at 4000, otherwise, unremarkable.  The 
Veteran later sought care in November 1988 for a sore throat.  
The ears were also examined and the report indicated the 
canals were clear and the "TM's" were pearly and mobile.  
The assessment in November 1988 was upper respiratory 
infection.   

A March 1989 emergency care treatment report noted the 
Veteran sought care complaining of three day duration of 
fever, left ear ache, mild cough and other symptoms; however 
the assessment made no mention of a particular diagnosis for 
the left ear.  In 1989 the Veteran also sought care on three 
occasions in March and May for what was assessed as otitis 
media (ear infection)/viral syndrome.  There were no further 
complaints for treatment of the left ear in the service 
treatment records for that enlistment.  The December 1989 
Report of Medical History and Report of Medical Examination, 
both prepared for separation, contain no complaint of ear 
trouble and the ears were found to be clinically normal.  

A December 1990 Report of Medical Examination, prepared while 
the Veteran served in the reserves, also contained no 
complaint of ear trouble and his ears were again found to be 
clinically normal.  The January 1991 Report of Medical 
History and Report of Medical Examination, prepared for 
enlistment, likewise contain no complaints regarding ear 
trouble and include the assessment the ears were clinically 
normal.   

In April 1992 the Veteran sought treatment for bilateral ear 
ache.  The Veteran also reported a productive cough and a 
sore throat.  Upon objective exam of the ears, the canals 
were found to be swollen and red with tenderness.  The 
assessment was mild sinusitis and possible early pneumonia.  
In a December 1994 Physical Evaluation Board report, the 
Veteran was found to be unfit for duty and separation from 
service was recommended because of other disabilities.  His 
left ear was not referenced in the report.  

Following a 1995 claim for other disabilities, the Veteran 
was afforded a March 1996 VA general medical examination that 
included an audiological evaluation.  Describing his 
audiological history, the Veteran reported a history of left 
ear infections, the last one having been in 1994.  He denied 
any history of severe head injury.  The Veteran also reported 
that an object had fallen against his left ear that caused 
some clear fluid to run out of his ear for approximately one 
day and that he had had severe tinnitus for three days, as 
well as was hospitalized for three days as a result.  The 
objective examination of the ears did not result in a 
diagnosis.

For another claim, the Veteran submitted private medical 
treatment records.  A June 1996 treatment report, for sinus 
congestion and a sore throat, included the observation that 
his left ear was clean but his right ear had cerumen (ear 
wax) impaction.  

The Veteran sought care at one VA medical center in January 
2004.  For that evaluation his complaint was shortness of 
breath, but the examiner noted after an objective examination 
of his ears that there was no ear pain and his ear canals 
were normal.  The Veteran initiated care at different VA 
medical center in October 2004.  The evaluation report noted 
that the Veteran did report head trauma in service, which was 
described as metal hitting his head or ear, with no LOC.  
Regarding his ears he reported no pain or inflammation, 
though he reported bilateral tinnitus "or" drainage.  Upon 
objective examination, his ears were clear.  

The Veteran submitted his current claim by a May 2005 
statement.  He was afforded a VA audiological examination 
February 2007 regarding a separate hearing loss claim.  Again 
he reported a series of left ear infections, though he was 
uncertain when he last had one.  The Veteran reported 
sustaining a severe head injury on board his ship in 1988 as 
a heavy steel object fell across his head.  The remainder of 
the report centered on his hearing acuity and tinnitus.  In 
an April 2008 addendum to that report, the examiner addressed 
the issue of whether the Veteran sustained any residual 
chronic disability from the left ear injury in service.  The 
examiner noted the February 2007 exam found symmetrical 
hearing loss, with hearing in the left ear no worse than the 
right ear.  The examiner concluded that any hearing loss was 
less likely than not related to the in-service injury. 

In his testimony before the Board the Veteran described the 
circumstances surrounding the 1988 injury, which now included 
loss of consciousness, the recurrent pain in his left ear, 
and build-up of wax such that he needed to clean his ear and 
experienced wax falling out of the ear.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left ear injury.  There is no medical evidence of a current 
diagnosis of a left ear injury or for the residuals of such 
an injury.   

The Veteran has not brought forth competent evidence from a 
medical professional of a current disability stemming from 
the injury to his left ear during service; thus, service 
connection for the claimed condition cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability). 

The Board acknowledges the Veteran's recent testimony of left 
ear pain; however chronic pain is not considered a 
disability.   See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing an injury 
in service and seeking treatment for ear infections while in 
service.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions; thus, his 
statements regarding diagnosis or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran's own assertions that his left ear pain, 
discomfort, and ear wax build-up is related to trauma in 
service are acknowledged.  Clearly, a Veteran is competent to 
report that he experienced symptoms related to his left ear 
during service and thereafter.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  However, the Veteran's assertion that his 
current left ear symptoms are related to trauma in service is 
not competent evidence.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of 
left ear pain, discomfort, and ear wax build-up, manifested 
many years after service, is far too complex a medical 
question to lend itself to the opinion of a layperson.

Alternatively, assuming as a matter of argument that the 
Veteran had a current left ear diagnosis, his claim for 
service connection would still have to be denied.  After a 
careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
left ear disability.  Simply, there is no competent evidence 
of service incurrence of a current left ear disability.  
There is no competent medical evidence which relates the 
assumed left ear condition to an event in service.  The 
Veteran's service treatment records indicate he complained 
about a left ear injury (to the pinna, or outer ear) in 1988; 
however, the documented ear drainage was treated and resolved 
and there were no further requests for treatment in-service 
during that enlistment or the subsequent enlistment for ear 
drainage.  The 1989 complaints about an ear infection were 
treated and resolved.  Again, the Veteran can attest to 
factual matters of which he could have had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
the infirmary.  See Washington, 19 Vet. App. at 368.  
However, considering that the Veteran is a lay person, his 
statements regarding causation of onset of the assumed left 
ear disability are not competent medical evidence.  See 
Espiritu, 2 Vet. App. at 495; Jandreau. 

Further, the Board notes that after the July 1988 left ear 
drainage treatment, the next documented medical treatment for 
the ear was a November 1988 viral infection, and then a 
prolonged, though resolved, bout of otitis media in 1989.  
Thereafter, throughout service, his discharge examination 
reports were normal in pertinent part.  Post service 
complaints of, or documentation of, a claimed left ear injury 
were made many years later.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds that 
this lack of documented treatment for nearly 20 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the past.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  

Absent proof of a current left ear disability, or even as a 
matter of argument, assuming that the Veteran does have a 
left ear disability, the claim of service connection must be 
denied.  As the preponderance of the evidence is against the 
claim, service connection is denied.  Gilbert, 1 Vet. App. at 
54.  



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2005, before the initial 
original adjudication of the claim.   See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Additionally, an April 2006 
letter provided the Veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.   Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In any event, because service connection for a left 
ear injury condition is denied, any questions regarding a 
disability rating and effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The 
Veteran has also submitted copies of his service treatment 
reports.  The Board is satisfied that all available service 
treatment records were obtained.  There is no identified 
relevant evidence that has not been accounted for. 
 
The Veteran was not afforded a VA examination to determine 
the nature and etiology of the left ear injury condition.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no medical evidence of continuity of symptomatalogy; nor 
is there any medical evidence indicating an association.  
Rather, only the Veteran's contentions provide any suggestion 
of such associations.  The Board does not find the Veteran's 
contentions to rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.  See also Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").

As explained above, the Veteran is not competent to provide a 
medical opinion; therefore his opinion as to a causation 
relationship in these particular matters is not an indication 
of an association.  If a Veteran's mere contention, standing 
alone, that his claimed disability is related to his service 
or to a service connected disability is enough to satisfy the 
"indication of an association," then that element of 
38 U.S.C.A. § 5103A is without meaning because in every 
claim, the veteran will necessarily so contend.  An 
interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for left ear injury is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


